In a negligence action to recover damages for personal injuries, etc., (1) plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County, entered May 17, 1972, as is against them and in favor of *1020defendant, upon the trial court’s dismissal of the complaint, and (2) defendant third-party plaintiff cross-appeals, as limited by its brief, from the remainder of the judgment, which is against it and in favor of the third-party defendant, upon the trial court’s dismissal of the third-party complaint. Said decisions of the trial court were rendered at the close of the evidence upon a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The appeals did not present questions of fact. In our opinion, plaintiffs presented sufficient evidence from which inferences could reasonably be drawn that defendant was negligent in that it maintained a dangerous condition (to wit: the step in defendant’s office from which the injured plaintiff,.á business invitee, fell) without giving adequate notice thereof. The question of whether the injured plaintiff was guilty of contributory negligence was for the jury. Munder, Acting P. J., Martuscello, Shapiro, Gulotta and Brennan, JJ., concur.